PER CURIAM.
The appellants, defendants below,, seek reversal by interlocutory appeal of an order setting aside on .rehearing a summary final decree previously entered for said defendants. We are not authorized to review the order appealed. In order to determine the correctness of the order on the petition for rehearing, this court would be required' to consider the final decree and the record' on which it was predicated. We have previously held that this cannot be done. See Taborsky v. Mathews, Fla.App.1962, 137 So.2d 880; McNary v. Hudson, Fla.App.1959, 110 So.2d 73.
The decree sought to be appealed is neither a final decree nor an appealable interlocutory order. This appeal accordingly is dismissed ex mero motu.
KANNER, Acting C. J., and WHITE and SMITH, JJ., concur.